    Case 2:10-cv-04049-JCZ-KWR Document 400 Filed 10/03/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



CASSANDRA BERRY, ET AL.
                                                         CIVIL ACTION


VERSUS                                                   NO. 10-4049


JOHN WHITE, ET AL.                                       SECTION "A"(4)



                 ORDER SETTING TELEPHONE CONFERENCE

     IT IS ORDERED that a status conference BY TELEPHONE with the

Court is set for Thursday, October 24, 2019, at 9:15 a.m. The Court

will contact counsel to provide call-in information.

     October 3, 2019



                                     JAY C. ZAINEY
                              UNITED STATES DISTRICT JUDGE
